         Case 1:19-cr-00800-VM Document 38-2 Filed 04/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 4/28/2021
UNITED STATES OF AMERICA
                                                                     proposed

               v.                                                    ORDER

                                                                     19 Cr 800 (VM)

DAWDA JENG,

                  Defendant.
__________________________________

       Defendant DAWDA JENG seeks to enter a guilty plea in a proceeding to be conducted

by video or telephone conference instead of a personal appearance in court. In view of the

ongoing pandemic, video and telephone conferencing have been employed by judges in the

Southern District of New York on numerous occasions. This Court finds that any further delay

in this proceeding would result in serious harm to the interests of justice. Proceeding by video or

telephone conference with a guilty plea proceeding advances Mr. Jeng’s case and furthers justice

without undue delay. See § 15002 (b)(2) of the Coronavirus Air, Relief, and Economic Security

(“CARES”) Act.

       The Court directs that Mr. Jeng be permitted to enter his guilty plea in a video or

telephonic proceeding.

SO ORDERED:


Dated: New York, New York
       April 28
             __, 2021



                                             THE HONORABLE VICTOR MARRERO
                                             United States District Judge
                                             Southern District of New York
